Citation Nr: 1517377	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  11-08 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back condition, including as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Michael Angel, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas. 

In November 2014, the Board reopened the Veteran's claim for service connection for a back condition, including as secondary to service-connected disability, and remanded it to the Agency of Original Jurisdiction (AOJ) for additional development. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to remand the claim to comply with the November 2014 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In November 2014, the Board remanded the claim to, in part, obtain a new VA medical opinion that considers the July 1978 Report of Medical History (RMH) and the Veteran's reports of continued back pain ever since service.  To date, this development has not been completed.  Thus, the Board finds that the appeal must again be remanded for a VA examination, as the aforementioned evidence does not represent substantial compliance with the Board's remand directives.  Stegall, 11 Vet. App. at 271.


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to address the etiology of his claimed back disability.  The claims file should be made available to the examiner for review before the examination and the examiner must indicate that the claims file was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed back disability is related to the Veteran's service.  The opinion must show consideration of the Veteran's report of back pain with heavy lifting and his report of recurrent back pain during service (July 1978 Report of Medical History) and show consideration of the Veteran's report of continued back pain ever since service.  

The examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed back disability is due to, or caused by, the Veteran's service-connected knee or ankle disabilities. 

The examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed back disability is aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected knee or ankle disabilities. 

If the examiner determines that a back disability is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected back disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.
The examiner must provide a complete rationale for all opinions provided.

2.  Finally, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, furnish the Veteran with a supplemental statement of the case (SSOC) and provide the Veteran with an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


